Citation Nr: 1033605	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-10 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a compensable rating (to include a 60 percent 
rating) for psoriasis vulgaris with bullous pemphigus, prior to 
September 26, 2001.

2.  Entitlement to a rating in excess of 10 percent (to include a 
60 percent rating) for psoriasis vulgaris with bullous pemphigus, 
at any time from September 26, 2001 to July 10, 2002.

3.  Entitlement to a rating in excess of 30 percent (to include a 
60 percent rating) for psoriasis vulgaris with bullous pemphigus, 
at any time from July 10, 2002 to September 13, 2004.

3.  Entitlement to a rating in excess of 60 percent for psoriasis 
vulgaris with bullous pemphigus, from September 13, 2004.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from May 1976 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
increased the rating for the disability at issue from 
noncompensable to 60 percent, effective May 29, 2007.  

During the pendency of the appeal, a RO Decision Review Officer 
(DRO) decision, in a November 2008 statement of the case, granted 
a 10 percent rating from September 26, 2001, a 30 percent rating 
from July 10, 2002, and the 60 percent rating from September 13, 
2004.  The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, but 
less than the maximum available benefit  . . .  does not  . . .  
abrogate the pending appeal  . . .  ."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the Board has jurisdiction to consider 
the matters as outlined on the title page of this decision. 
 
In March 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

The appellant filed a claim for a clothing allowance due to his 
service-connected psoriasis vulgaris in May 2007.  In an October 
2004 letter, the RO informed the appellant that it had forwarded 
his claim for a clothing allowance to the VA medical center in 
Reno, Nevada.  There is no evidence that the claim has been 
adjudicated.  

The issue of entitlement to a clothing allowance has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. A May 10, 1988 VA treatment record indicates that the 
appellant's service-connected psoriasis vulgaris had manifested 
as lesions on his elbows, scalp, legs and buttocks, and the 
condition appeared to be getting progressively worse.

2.  From May 10, 1988, to July 5, 1994, the appellant's psoriasis 
vulgaris with bullous pemphigus had manifested as extensive 
lesions on the elbows, arms, scalp, and legs.

3.  The record does not establish that the appellant sought 
treatment for psoriasis vulgaris with bullous pemphigus from July 
5, 1994, to September 26, 2001, and does not indicate the 
condition was manifested by constant itching, extensive lesions 
or marked disfigurement during that period.

4.  From September 26, 2001, to August 30, 2002, the appellant's 
psoriasis vulgaris with bullous pemphigus had manifested as 
extensive lesions on the scalp, abdomen, arms, lower extremities, 
back and face.

5.  From August 30, 2002, the appellant's psoriasis vulgaris with 
bullous pemphigus manifested as lesions covering more than 40 
percent of the entire body, and required near-constant systemic 
therapy.  


CONCLUSIONS OF LAW

1.  A May 10, 1988 VA treatment record is construed as an 
informal claim for an increased rating for psoriasis vulgaris.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.157, 3.400, 
3.400(b)(2) (2009).  

2.  From May 10, 1988 through July 4, 1994, the criteria for a 
staged rating of 30 percent for psoriasis vulgaris with bullous 
pemphigus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 
7816 (as in effect prior to August 30, 2002).

3.  From July 5, 1994 through September 25, 2001, the criteria 
for a staged rating of 10 percent for psoriasis vulgaris with 
bullous pemphigus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Code 7816 (as in effect prior to August 30, 2002).

4.  From September 26, 2001 through August 29, 2002, the criteria 
for a staged rating of 30 percent for psoriasis vulgaris with 
bullous pemphigus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Code 7816 (as in effect prior to August 30, 2002).

5.  From August 30, 2002, the criteria for a staged rating of 60 
percent for psoriasis vulgaris with bullous pemphigus have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7816 (as in effect 
from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  

Prior to initial adjudication of the appellant's increased rating 
claim, a VCAA notice letter dated in July 2007 fully satisfied 
the VA's duty to notify.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187; Dingess/Hartman, at 490.  

In this case, the appellant is seeking an earlier effective date 
for the grant of increased ratings for psoriasis vulgaris.  In 
this regard, the appellant's filing of a notice of disagreement 
as to the effective date assigned in the April 2008 rating 
decision does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2009).   Rather, 
the appellant's appeal as to the effective date assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA is 
only required to advise the appellant of what is necessary to 
obtain the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.  The 
July 2007 VCAA notice letter to the appellant also informed him 
of how VA determines the effective date of an award of benefits.  
The November 2008 supplemental statement of the case outlined the 
relevant law for the assignment of an effective date for the 
award of an increased rating.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to achieve 
an earlier effective date for the grant of an increased rating 
for psoriasis vulgaris with bullous pemphigus.

The Board observes the Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice 
requirements in an increased rating case.  However, this case was 
recently overturned in part by the Federal Circuit.  See Vazquez- 
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  Hence, 
it need not be further discussed in this decision.  The November 
2008 Statement of the Case (SOC) set forth the relevant 
diagnostic codes for the disability at issue and provided all 
possible ratings under the applicable diagnostic code.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  A 
September 2001 VA treatment record indicates that the appellant 
was treated by a private physician in April 2001.  However, the 
appellant has at no point provided information about this 
physician or indicated he wanted the VA to obtain the records.  
The physician is not named in the VA treatment record.  
Therefore, the Board finds that the records do not need to be 
obtained.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The appellant was 
afforded an October 2007 VA examination to evaluate his service-
connected psoriasis vulgaris.  However, an examination is not 
necessary to make a decision on the earlier effective date 
claims. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).



II.  Earlier Effective Date

A. Applicable Law

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency, and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be on the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 
3.400, 3.400(b)(2) (2009).  If a claim is reviewed at the request 
of the claimant more than one year after the effective date of a 
liberalizing law, benefits may be authorized for a period of one 
year prior to the date of receipt of such request. 38 C.F.R. § 
3.114 (a)(2).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 
2002); 38 C.F.R. § 3.1(p) (2009).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2009).  Any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claims must identify 
the benefit sought.  38 C.F.R. § 3.155 (2009).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization by VA will be accepted as an informal claim for 
benefits.  However, the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or treatment 
of a disability for which service-connection has previously been 
established or that the claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) 
(2009).   

An effective date for an increase in disability compensation 
shall be the '[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if the 
claim is received within one year from such date otherwise, date 
of receipt of claim.' 38 C.F.R. § 3.400(o)(2); see also 38 
U.S.C.A. § 5110(b)(2).

B. Rating Criteria 

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the appellant.  Id. § 4.3

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential in 
determining the level of current impairment that the disability 
is considered in the context of the entire recorded history.  
38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is 
appealing the rating for an already established service-connected 
condition, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged 
ratings may be assigned where the symptomatology warrants 
different ratings for distinct time periods.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The diagnostic criteria pertaining to the skin were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49, 590-49, 599 
(Jul. 31, 2002).  As the appellant's informal claim is dated in 
May 1988, VA must consider the claim under both versions of the 
regulations and rating criteria found in the Schedule and apply 
the version most favorable to the Veteran.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Under the diagnostic criteria in effect prior to August 30, 2002, 
psoriasis was rated under Diagnostic Code 7816.  Under the 
Diagnostic Code, unless otherwise provided, psoriasis was rated 
as for eczema, depending upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  Under 
Diagnostic Code 7806, pertaining to eczema, a 10 percent rating 
was warranted for a skin disorder with exfoliation, exudation, or 
itching, involving an exposed surface or extensive area.  A 30 
percent rating was warranted for a skin disorder with constant 
exudation or itching, extensive lesions, or marked disfigurement.  
A 50 percent rating was warranted for a skin disorder with 
systemic or nervous manifestations, and ulceration, extensive 
exfoliation, or extensive crusting, or for a skin disorder that 
is exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (2002).

Under the diagnostic criteria in effect from August 30, 2002, 
Diagnostic Code 7816 provides that a 10 percent evaluation is 
warranted for psoriasis if at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less than 
20 percent, of exposed areas are affected, or if intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of less 
than six weeks during the past 12- month period.  A 30 percent 
evaluation may be assigned for psoriasis with 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas affected, or 
if systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation may be assigned for psoriasis 
with more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or if constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period. 3 8 C.F.R. § 4.118, Diagnostic Code 7816.

Diagnostic Code 7816 also indicates that the psoriasis may also 
be rated as disfigurement of the head, face, or neck under 
Diagnostic Code 7800 or as scars under Diagnostic Codes 7801 to 
7805, depending on the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7816.

Diagnostic Code 7815 for bullous disorders (including pemphigus 
vulgaris) assigns a maximum rating of 60 percent, if more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
is required during the past 12-month period.  A 30 percent rating 
is warranted if 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected, or, systemic therapy such 
as corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not constantly, 
during the past 12-month period.

II. Analysis

A. Entitlement to an Earlier Effective Date

Historically, a grant of service connection for psoriasis 
vulgaris was initially awarded in a January 1979 rating decision, 
effective August 22, 1978.  A noncompensable rating was assigned 
at that time.  The appellant did not appeal that determination 
and it became final.  See 38 U.S.C.A. § 7105.    

In May 2007, the appellant filed a claim for an increased rating 
for psoriasis vulgaris.  In an April 2008 rating decision, the RO 
increased the rating for the appellant's service-connected 
psoriasis vulgaris to 60 percent, effective May 29, 2007.  Then, 
in a November 2008 statement of the case DRO decision, the RO 
granted ratings of 10 percent, effective September 26, 2001, 30 
percent, effective July 10, 2002, and 60 percent, effective 
September 13, 2004, for psoriasis vulgaris with bullous 
pemphigus.

Based on the procedural history as detailed above, the January 
1979 rating decision was a final determination as to the rating 
assigned therein for the disability at issue.  Due to the 
finality of the January 1979 rating decision, an award of an 
increased rating cannot precede the date of that determination.  
Thus, the question for consideration is whether an earlier 
effective date after January 1979 is possible.   

As previously noted, the effective date with respect to an 
increase in disability evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  Under 38 C.F.R. § 
3.157, a report of examination or hospitalization by VA will be 
accepted as an informal claim for benefits if the reports relate 
to examination or treatment of a disability for which service-
connection has previously been established or that the claim 
specifying the benefit sought is received within one year from 
the date of such examination, treatment, or hospital admission.  
38 C.F.R. § 3.157(b)(1) (2009).  

The claims folder contains VA treatment records from May 1988 to 
January 2010.  A May 10, 1988 VA treatment record indicates the 
appellant requested an appointment in the dermatology clinic 
regarding lesions on his elbows, scalp, legs and buttocks.  The 
record notes that the appellant had been told that he had 
psoriasis and that the disability seemed to be getting 
progressively worse.  The May 10, 1988 record reflects that a 
physical examination found that the appellant had erythematous 
lesions on the lower extremities, buttocks and elbows.  

As the appellant was service-connected for psoriasis vulgaris at 
the time of the May 10, 1988 VA examination, and the examination 
noted that appellant's condition was getting progressively worse, 
the Board construes the May 10, 1988 VA treatment record as an 
informal claim for entitlement to an increased rating for 
psoriasis vulgaris.  38 C.F.R. § 3.157(b)(1) (2009).  As will be 
discussed further below, the Board finds that the May 10, 1988 VA 
treatment record indicates the appellant was entitled to a 
compensable rating for psoriasis vulgaris.  

In an increased rating claim, staged ratings may be assigned 
where the symptomatology warrants different ratings for distinct 
time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board finds that staged ratings are warranted.

B.  Entitlement to Increased Ratings.

i.	May 10, 1988 to July 5, 1994

The May 10, 1988 VA treatment record indicated that the appellant 
had lesions on his elbows, scalp, legs and buttocks.  The record 
notes that the appellant had been told that he had psoriasis and 
that the disability seemed to be getting progressively worse.  A 
July 1988 VA treatment record from the dermatology clinic 
reflected that the appellant had lesions on his scalp, large pink 
erythematous plagues over thighs and lower legs, nail involvement 
and pitting.  

A September 1988 VA treatment record indicated the appellant's 
scalp had scaling and that his legs and arms were better, with 
almost no scaling and minimal erythema.  A November 1990 VA 
treatment record indicates the appellant was no better and 
probably had more lesions on his scalp and upper torso.  An 
August 1991 biopsy found the appellant had a diagnosis of bullous 
lesions.  A September 1991 VA treatment record reflected that the 
appellant had lesions on his face, neck, torso, and upper 
extremities.  A June 1994 VA treatment record reflected that the 
appellant had sores on legs, arms, back and stomach that have 
come and gone for the past five years.  A June 1994 VA treatment 
record indicated that the appellant was prescribed medication for 
the lesions and itching from June 1994 to December 1994.  A July 
5, 1994 VA treatment record indicates the appellant was a no show 
for a VA dermatology appointment.  

As noted above, under the rating criteria in effect prior to 
August 30, 2002, a 10 percent rating was warranted with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating was warranted for 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  The Board finds that it is factually 
ascertainable from the May 10, 1988 VA treatment record that the 
appellant had extensive lesions and marked disfigurement.  Thus, 
the Board finds that the appellant is entitled to a 30 percent 
rating from May 10, 1988, the date of the VA treatment record 
which constituted an informal increased rating claim pursuant to 
38 C.F.R. § 3.157. 

Further, the VA treatment records from May 10, 1988 to July 5, 
1994 demonstrate that the appellant had extensive lesions 
throughout that period due to his skin disorder.  There is no 
evidence that the appellant had scars warranting a higher rating 
under another Diagnostic Code.  Based on the evidence of record, 
the Board finds that the appellant is entitled to a 30 percent 
rating from May 10, 1988 to July 5, 1994.  



ii.	July 5, 1994 to September 26, 2001



There are no further VA treatment records from July 5, 1994 until 
September 26, 2001, when the appellant sought treatment for his 
skin disorders.  A September 26, 2001, VA treatment record notes 
that the appellant was last seen for VA treatment in 1994.  A 
November 2001 VA treatment record reflects that the appellant 
reported that he had done well over the years until the past 
April 2001.  He was seen by a private physician who gave him 
clobetasol cream twice a day.  He was also using this on his 
face.  He did poorly over the summer months, but better once he 
was indoors.  

The July 5, 1994 VA treatment record indicates that the appellant 
did not come to a scheduled VA dermatology appointment.  The 
appellant was last prescribed medication in June 1994.  Further, 
the September 2001 record reflected that the appellant reported 
he had done well over the years until April 2001.  As the record 
does not reflect that the appellant sought treatment, the record 
does not establish that the condition was likely manifested by 
constant itching, extensive lesions or marked disfigurement.  
Therefore, from July 5, 1994 to September 26, 2001, the date VA 
treatment records first indicate the appellant had lesions after 
July 1994, the Board finds that the appellant was entitled to a 
rating of 10 percent, for exfoliation, exudation or itching 
involving an exposed surface or extensive area.  

iii. September 26, 2001 to July 10, 2002

As noted above, the September 26, 2001 VA treatment record 
indicated that the appellant had psoriasis with very thick 
scaling in the scalp, typical lesions on the abdomen and arms, 
lesions on the lower extremities and face, and drying vesicles on 
his back.  A November 2001 VA treatment record reflects that the 
appellant had psoriasis with very thick scaling in the scalp and 
typical lesions on the abdomen and arms.  He also had lesions on 
the lower extremities and face.  On his back, there were drying 
vesicles in addition to psoriasis.  Such findings are consistent 
with the diagnostic criteria in effect prior to August 30, 2002 
for a 30 percent rating.  As such, the Board finds that the 
appellant is entitled to a rating of 30 percent from September 
26, 2001 to July 10, 2002.  A 50 percent rating was warranted if 
the appellant had psoriasis with ulceration or extensive 
exfoliation or crusting, and systemic or nervous manifestations, 
or exceptionally repugnant (Diagnostic Codes 7816, 7806).  The 
Board finds that the evidence does not indicate the appellant was 
entitled to a rating in excess of 30 percent earlier than July 
10, 2002.  Although the appellant had extensive lesions, the 
September 2001 and November 2001 VA treatment records do not 
indicate that the appellant had extensive exfoliation or 
crusting, systemic or nervous manifestations or an exceptionally 
repugnant condition.  Thus, the Board finds that a rating of 30 
percent is appropriate prior to July 10, 2002.   

iv. July 10, 2002 to August 30, 2002

As noted above, the Diagnostic Code for psoriasis vulgaris 
changed effective August 30, 2002.  Only the old rating criteria 
can be applied prior to August 30, 2002.  A July 2002 VA 
treatment record reflects that the appellant had thick, psoriatic 
plaques and silvery scale on his head and neck, as well as what 
appeared to be more vesicular or bullous lesions on the face, 
chest and shoulders.  He had thick confluent plaques with silver 
scale on the abdomen, as well as the back and the legs.  An 
August 2002 VA treatment record indicated the appellant's lesions 
were less erythematous, less scaly and less pronounced, but were 
still definitely present.  The lesions involved the scalp, face, 
chest, abdomen, back, arms and legs.  

The Board finds that the July 2002 and August 2002 VA treatment 
records indicate that the appellant's symptoms had manifested as 
extensive lesions, warranting a 30 percent rating.  However, as 
there is no evidence that the appellant had ulceration, extensive 
exfoliation, or crusting, or systemic or nervous manifestations, 
or an exceptionally repugnant condition, the Board does not find 
that a 50 percent rating was warranted.  Thus, the appellant is 
entitled to a 30 percent rating from July 10, 2002, to August 30, 
2002.



v. From August 30, 2002 

As noted above, the criteria for rating skin disabilities were 
revised effective August 30, 2002.  Amendments with a specified 
effective date without provision for retroactive application may 
not be applied prior to the effective date.  As of that effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the Veteran.  In this case, either 
the old or revised rating criteria may apply, although the new 
rating criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.  

After the August 2002 VA treatment record discussed above, which 
pre-dated August 30, 2002, there are no further VA treatment 
records until September 2004.  Although there is no evidence 
after August 30, 2002 until September 2004, the August 2002 VA 
treatment record was close in time to August 30, 2002, and likely 
gave an accurate description of the state of the appellant's 
disability at that time.

As noted above, under the criteria in effect after August 30, 
2002, Diagnostic Code 7816 provides that a 30 percent evaluation 
may be assigned for psoriasis with 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or if 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation may be assigned for psoriasis 
with more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or if constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7816.

As the August 2002 VA treatment record indicated the appellant 
had lesions on his scalp, face, chest, abdomen, back, arms and 
legs, more than 40 percent of his body, and more than 40 percent 
of exposed areas were affected by the disability.  The August 
2002 VA treatment record also notes that the appellant was taking 
steroids for the condition.  Therefore, the Board finds that a 60 
percent evaluation is warranted for the disability from August 
30, 2002.

An October 2007 VA examination report indicated the appellant had 
psoriasis lesions covering 2/3 of the anterior scalp, psoriasis 
and pemphigus lesions on his face, and psoriasis and phemigus 
lesions on his legs, thighs, face, arms, back abdomen, chest, and 
buttocks.  The VA examiner found that the total body area covered 
with psoriasis and pemphigus foliaceus exceeded 70 percent.  The 
VA treatment record also indicates the appellant took 
corticosteroid and immunosuppressive medication for the 
condition.  A January 2010 VA treatment record noted that the 
appellant's skin disabilities were very difficult to control.  

As the previous highest rating warranted under the previous 
Diagnostic Code was 50 percent, the new Diagnostic Code criteria 
are more favorable to the appellant.  Additionally, the Board has 
considered whether the appellant would be entitled to a higher 
rating under Diagnostic Code 7815 for bullous disorders.  
However, the maximum rating under Diagnostic Code 7815 is 60 
percent, no higher than the maximum rating under Diagnostic Code 
7816.  As the appellant's skin symptoms are caused by both 
psoriasis vulgaris and bullous pemphigus, rating the disability 
under both Diagnostic Codes would constitute pyramiding.  The 
Board has also considered whether the appellant should be rated 
as disfigurement or scars.  However, there is no evidence the 
appellant had significant disfigurement or scars not contemplated 
by the rating criteria of Diagnostic Code 7816.

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective in October 2008.  See 73 
Fed. Reg. 54708 (September 23, 2008).  The new criteria do not 
provide for a rating in excess of 60 percent.  Therefore, the 
appellant would not be entitled to a higher rating under the 
October 2008 revisions.  Consequently, the Board finds that the 
appellant is entitled to a rating of 60 percent, but no higher, 
from August 30, 2002.  

D. Extraschedular Rating

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's disability is not 
inadequate. The appellant has not reported significant treatment, 
hospitalization or symptoms unaccounted for by the ratings 
schedule.  As a result, it does not appear that the appellant has 
an "exceptional or unusual" disability.  He does not have any 
symptoms from his service-connected disorder that are unusual or 
are different from those contemplated by the schedular criteria.  
Therefore, the available schedular evaluations for that service-
connected disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 22 
Vet. App. at 115.






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a 30 percent rating for psoriasis vulgaris with 
bullous pemphigus, from May 10, 1988 through July 4, 1994 is 
granted, subject to applicable law and regulations governing the 
award of monetary benefits.

Entitlement to a 10 percent rating for psoriasis vulgaris with 
bullous pemphigus, from July 5, 1994 through September 25, 2001 
is granted, subject to applicable law and regulations governing 
the award of monetary benefits.

Entitlement to a 30 percent rating for psoriasis vulgaris with 
bullous pemphigus, from September 26, 2001 through August 29, 
2002 is granted, subject to applicable law and regulations 
governing the award of monetary benefits.

Entitlement to a 60 percent rating (and no higher) for psoriasis 
vulgaris with bullous pemphigus, from August 30, 2002 is granted, 
subject to applicable law and regulations governing the award of 
monetary benefits.  




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


